       Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  MARK VOELKER,
                                                   CV 18–172–M–DLC
                      Plaintiff,

        vs.                                         ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                      Defendant.


      Before the Court is Defendant BNSF Railway Company’s Motion for

Judgment on the Pleadings. (Doc. 65.) BNSF seeks judgment on the pleadings as

to Plaintiff Mark Voelker’s third cause of action. (Id.) Specifically, BNSF

contends that the statute giving rise to this cause of action, Montana Code

Annotated § 39-2-703(1), violates the Equal Protection Clauses of the United

States and Montana Constitutions. (Doc. 66 at 9.) For the reasons stated herein,

the Court concludes the statute at issue does not offend the constitutional

provisions invoked by BNSF.

                              PROCEDURAL HISTORY

      Mr. Voelker asserts claims against BNSF for: (1) violation of the Federal

Rail Safety Act, codified at 49 U.S.C. § 20109(b); (2) violation of 45 U.S.C. § 60;


                                          1
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 2 of 14



(3) violation of Montana Code Annotated § 39-2-703; (4) negligent infliction of

emotional distress; and (5) intentional infliction of emotional distress. (Doc. 8.)

On September 14, 2020, BNSF moved for judgment on the pleadings arguing that

Montana Code Annotated § 39-2-703 contravenes the equal protection provisions

of the Montana and United States Constitutions. (Doc. 65.) Pursuant to Federal

Rule Civil Procedure 5.1(a) and 28 U.S.C. § 2403, the Court issued a certification

to the Montana Attorney General that a challenge to the constitutionality of

Montana Code Annotated § 39-2-703 had been advanced. (Doc. 68.)

      Per this certification, the Montana Attorney General was provided 60 days

for which to intervene in this action for the purposes of defending the

constitutionality of Montana Code Annotated § 39-2-703. (Id. at 2.) As of the date

of this Order, the Montana Attorney General has not intervened. Under Rule 5.1,

however, this Court “may reject the constitutional challenge” before the window of

intervention has expired. Fed. R. Civ. P. 5.1(c). As discussed below, the Court

finds Montana Code Annotated § 39-2-703(1) comports with the equal protection

clauses of both the Montana and United States Constitutions and will thus enter

this Order prior to the expiration of the time established for intervention.

                                     STANDARD

      The Federal Rules of Civil Procedure authorize a motion for judgment on the

pleadings. Fed. R. Civ. P. 12(c). The Rule 12(c) analysis is “substantially identical


                                           2
         Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 3 of 14



to analysis under Rule 12(b)(6) because, under both rules, a court must determine

whether the facts alleged in the complaint, taken as true, entitle the plaintiff to a legal

remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (internal

citations and quotation marks omitted). A motion for judgment on the pleadings

should only be entered if “there is no issue of material fact in dispute, and the moving

party is entitled to judgment as a matter of law.” Fleming v. Pickard, 581 F.3d 922,

925 (9th Cir. 2009). Important for purposes of this Order, Rule 12(c) is a proper

vehicle for advancing constitutional challenges. See, e.g., Johnson v. Dodson Public

Schools, Dist. No. 2-A(C), 463 F. Supp. 2d 1151 (D. Mont. 2006) (CV 05–39–GF–

CSO).

                                       ANALYSIS

        Both the Montana and United States Constitutions guarantee persons equal

protection of the laws. U.S. Const., amend. XIV, § 1; Mont. Const. Art. II, § 4.

Most laws, however, “differentiate in some fashion between classes of persons”

without offense to the guarantee of equal protection. Nordlinger v. Hahn, 505 U.S.

1, 10 (1992). Accordingly, these clauses do not “mean that a State may not draw

lines that treat one class of individuals or entities differently from the others.”

Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 359 (1973). Indeed, long

ago, the United States Supreme Court made clear that the “equal protection of the




                                            3
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 4 of 14



laws does not mean that all occupations . . . must be treated in the same way.”

Dominion Hotel v. Arizona, 249 U.S. 265, 268 (1919).

      Instead, the guarantee of equal protection of the laws “simply keeps

governmental decisionmakers from treating differently persons who are in all

relevant respects alike.” Nordlinger, 505 U.S. at 10. Unless a suspect

classification is at issue or a fundamental right implicated, “legislation is presumed

to be valid” and prior cases instruct that in the realm of “social or economic

legislation,” the mandate of equal protection affords “the States wide latitude.”

City of Cleburne, Tex. v. Cleburne Living Center, 473 U.S. 432, 440 (1985) (noting

that “the Constitution presumes that even improvident decisions will eventually be

rectified by the democratic processes”).

      Regardless of whether an equal protection challenge is advanced under the

Montana or United States Constitution, the Court’s task is the same. In both

instances, the Court proceeds by: (1) identifying the classifications drawn by the

challenged statute and determining whether they are similarly situated; (2)

selecting the appropriate level of scrutiny; and (3) applying the appropriate level of

scrutiny. Gallinger v. Becerra, 898 F.3d 1012, 1016 (9th Cir. 2018); see also

Snetsinger v. Montana Univ. Sys., 104 P.3d 445, 449–50 (Mont. 2004). But, this

does not mean the analysis under both constitutions will always result in the same

outcome. On the contrary, this Court is mindful that the equal protection


                                           4
          Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 5 of 14



component of the Montana Constitution “provides even more individual protection

than the Equal Protection Clause in the Fourteenth Amendment . . . .” Snetsinger,

104 P.3d at 449. As such, in certain cases, a Court may find offense to the equal

protection clause of the Montana Constitution without finding similar offense to

the United States Constitution.

      Before undertaking the foregoing analysis, the Court notes that legislative

enactments arrive before it “clothed with a presumption of constitutionality, and

the burden is on the” challenging party to establish a contrary conclusion. Miller v.

United States, 73 F.3d 878, 881 (9th Cir. 1995); see also Nordlinger, 505 U.S. at

10 (“legislatures are presumed to have acted within their constitutional power

despite the fact that, in practice, their laws result in some inequality”). This burden

becomes especially heavy when a party invokes the protections of the Montana

Constitution, because such violations must be established beyond a reasonable

doubt. See, e.g., Rasmussen v. Best Buy Stores, LP, 2008 WL 11414596, *2 (D.

Mont. 2008) (CV 06–159–BLG–RFG); see also Walters v. Flathead Concrete

Prods., Inc., 249 P.3d 913, 921 (Mont. 2011) (noting the aforementioned principle

and adding “[i]f there is any doubt as to constitutionality, the resolution must be

made in favor of the statute”). As outlined below, BNSF has failed to meet its

burden.




                                          5
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 6 of 14



      BNSF challenges the constitutionality of Montana Code Annotated § 39-2-

703(1), which provides:

      A person or corporation operating a railway or railroad in this state is
      liable for all damages sustained by any employee of the person or
      corporation in consequence of the neglect of any other employee of
      the person or corporation or by the mismanagement of any other
      employee and in consequence of the willful wrongs, whether of
      commission or omission, of any other employee of the person or
      corporation when the neglect, mismanagement, or wrongs are in any
      manner connected with the use and operation of a railway or railroad
      on or about which the employee is employed. A contract that restricts
      the liability is not legal or binding.

It is well established that under this statute, a railroad can be “held liable for

mismanagement in the handling of an employee termination.” Haux v. Montana

Rail Link, Inc., 97 P.3d 540, 545 (Mont. 2004) (citing Winslow v. Montana Rail

Link, 16 P.3d 992, 996 (Mont. 2000)). Critical to BNSF’s argument, however, is

that no other employers are subjected to such claims under Montana law. See

Heltborg v. Modern Mach., 795 P.2d 954, 961 (Mont. 1990); see also Kittelson v.

Archie Cochrane Motors, Inc., 813 P.2d 424, 426 (Mont. 1991). According to

BNSF, it “is precisely this type of arbitrary and discriminatory state action the

Equal Protection Clauses” prohibit. (Doc. 66 at 6–7.) The Court disagrees.

      I.     Classification.

      As noted above, the “first step in equal protection analysis is to identify the

state’s classification of groups.” Arizona Dream Act Coal. v. Brewer, 757 F.3d

1053, 1063 (9th Cir. 2014). In order to sustain an equal protection claim, the
                                            6
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 7 of 14



groups “must be comprised of similarly situated persons so that the factor

motivating the alleged discrimination can be identified.” Thornton v. City of St.

Helens, 425 F.3d 1158, 1166–67 (9th Cir. 2005). Importantly, “[a]n equal

protection claim will not lie by conflating all persons not injured into a preferred

class receiving better treatment than the plaintiff.” Id. at 167 (internal citations and

quotation marks omitted). If the groups are not similarly situated with respect to

the statute at issue, an equal protection claim fails. Fraley v. U.S. Bureau of

Prisons, 1 F.3d 924, 926 (9th Cir. 1993).

      BNSF frames the challenged statute’s classification of groups as “railroad

employers and non-railroad employers.” (Doc. 66 at 9.) Mr. Voelker counters that

railroad employers are not similarly situated to other employers and thus there is

no proper classification by which the statute can be subjected to an equal

protection challenge. (Doc. 79 at 7–8.) This Court tends to agree with Mr.

Voelker. Specifically, the Court finds that classifying the group as railroad

employers and non-railroad employers is inappropriate, because those two groups

are not similarly situated in all relevant respects so as to implicate the promise of

equal protection.

      Long ago the Supreme Court, when addressing a statute nearly identical to

that at issue here, held that “when legislation applies to particular bodies or

associations, imposing upon them additional liabilities, it is not open to the


                                            7
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 8 of 14



objection that it denies to them the equal protection of the laws, if all persons

brought under its influence are treated alike under the same conditions.” Missouri

Pac. Ry. Co. v. Mackey, 127 U.S. 205, 209 (1888). Here, the statute at issue treats

all railway or railroad operators the same. Additionally, it stretches the

imagination to conclude that railroad employers and non-railroad employers are

similar in all relevant respects so as to properly subject their disparate treatment to

an equal protection challenge. See Id. at 210 (stating “the hazardous character of

the business of operating a railway would seem to call for special legislation with

respect to railroad corporations, having for its object the protection of their

employes (sic) as well as the safety of the public”).

      It should come as no surprise to BNSF that the operation of a railroad is a

unique undertaking for which special legislation has often been targeted. See, e.g.,

Mont. Code Ann. § 69-14-252 (requiring railroad companies to timely file accident

reports with the State); see also 45 U.S.C. § 51 (subjecting railroad companies to

liability for injuries sustained by employees on the job). Given the unique

circumstances attendant to railroad operation, this Court agrees with Mr. Voelker

that it cannot be stated BNSF, a railroad employer, is similarly situated in all

relevant respects to non-railroad employers, such as “retail stores, law firms, or a

myriad of other industries.” (Doc. 79 at 7.)




                                           8
        Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 9 of 14



      Ultimately, however, the Court finds that it need not conclusively resolve the

question, because even taking BNSF’s proposed classification—railroad employers

and non-railroad employers—the Court finds that the statute at issue does not run

afoul of the appropriate level of scrutiny. Country Classic Dairies, Inc. v.

Montana Dep’t. of Commerce Milk Control Bureau, 847 F.2d 593, 596 (9th Cir.

1988) (finding it unnecessary to decide whether a “proposed classification is

appropriate” when the state action at issue clearly survives the applicable level of

scrutiny); see also English v. BNSF Ry. Co., 2020 WL 6149552, *2 (D. Mont. Oct.

20, 2020) (CV 18–77–GF–BMM). As such, the Court turns to the question of the

applicable level of scrutiny.

      II.     Identifying the Applicable Level of Scrutiny.

      Even though there is only one Equal Protection Clause in both the United

States and Montana Constitutions, courts deploy differing standards of review

depending on the situation because the promise of equal protection “must coexist

with the practical necessity that most legislation classifies for one purpose or

another, with resulting disadvantage to various groups or persons.” Romer v.

Evans, 517 U.S. 620, 631 (1996). As such, under the United States Constitution,

unless the statute at issue implicates a fundamental right or proceeds along suspect

lines, it need only survive rational basis review. Heller v. Doe by Doe, 509 U.S.

312, 319 (1993).


                                          9
       Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 10 of 14



      Under the Montana Constitution, strict scrutiny applies when “a suspect

class or fundamental right is affected,” middle-tier scrutiny applies “if the law or

policy affects a right conferred by the Montana Constitution, but is not found in the

Constitution's Declaration of Rights,” and rational basis review applies when

“neither strict scrutiny nor middle-tier scrutiny apply.” Snetsinger, 104 P.3d at

154. Given the circumstances of this case, the Court finds that rational basis

review is the appropriate level of scrutiny by which to adjudge the constitutionality

of Montana Code Annotated § 39-2-703(1) under both the Montana and United

States Constitutions.

      BNSF concedes that rational basis review governs its equal protection claim.

(Doc. 66 at 18.) Similarly, Mr. Voelker urges this Court to undertake a rational

basis review. (Doc. 79 at 4.) The Court finds that the parties’ have correctly

identified the appropriate level of review. Specifically, rational basis review

applies because Montana Code Annotated § 39-2-703(1) does not divide upon

suspect lines or implicate a fundamental right, nor does it implicate a right

protected by the Montana Constitution but found outside of its Declaration of

Rights. See generally Mont. Const. Art. II. As such, rational basis review is

required, and the Court turns to the question of whether the statute at issue is

rationally related to legitimate state interests.




                                            10
       Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 11 of 14



      III.   Applying the Applicable Level of Scrutiny.

      Rational basis review is exceedingly deferential. F.C.C. v. Beach

Commc’ns, Inc., 508 U.S. 307, 314 (1993 (characterizing it as “a paradigm of

judicial restraint”). Under it, the statute at issue will survive an equal protection

challenge if “there is a rational relationship between the disparity of treatment and

some legitimate governmental purpose.” Heller, 509 U.S. at 320; see also Davis v.

Union, 937 P.2d 27, 32 (Mont. 1997). Importantly, because only rational basis

review applies, the Montana Legislature, in passing Montana Code Annotated §

39-2-703(1) “need not actually articulate at any time the purpose or rationale

supporting” the classifications drawn by the statute. Heller, 509 U.S. at 320; see

also F.C.C., 508 U.S. at 315 (holding “the absence of legislative facts . . . has no

significance in rational-basis” review).

      Additionally, as noted above, statutes subject to rational basis review are

presumed constitutional. Heller, 509 U.S. at 320. As such, BNSF, as the

challenging party, bears the burden of negating “every conceivable basis” which

might support the classifications between railroad employers and non-railroad

employers in the statute at issue. Heller, 509 U.S. at 321. Finally, and critical to

the resolution of this case, the Montana Legislature was not, “in attempting to deal

with the safety problems in one industry, required to investigate the various

differing hazards encountered in all competing industries and then to enact


                                           11
       Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 12 of 14



additional legislation to meet these distinct problems.” Brotherhood of Locomotive

Firemen and Enginemen v. Chicago, Rock Island & Pac. R.R. Co., 393 U.S. 129,

143 (1968).

      Here, the Court has no trouble concluding that Montana Code Annotated §

39-2-703(1) survives rational basis review. The Court can easily attribute the

statute’s classification between railroad employers and non-railroad employers to

the need to ensure that railroad employees injured by the negligence of their

employer are adequately compensated. As previously discussed, legislation

targeted at the railroad industry and designed to alleviate the numerous safety

issues attendant to the profession is nothing new. Mackey, 127 U.S. at 210 (noting

“the hazardous character of the business of operating a railway would seem to call

for special legislation with respect to railroad corporations, having for its object the

protection of their employes (sic) as well as the safety of the public”).

      BNSF’s argument that the guarantee of equal protection is offended because

other industries that are equally or more dangerous do not fall within the scope of

the statute is unavailing. As noted above, the Montana Legislature was not

required to address the safety issues in one industry when attempting to alleviate

the safety issues of another. Brotherhood, 393 U.S. at 143. Indeed, BNSF’s

argument would render numerous statutory schemes passed to the benefit of

railroad workers (or the member of any specific profession) unconstitutional as


                                          12
       Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 13 of 14



offensive to the guarantee of equal protection. But this is not what the Equal

Protection Clauses of the Montana or United States Constitutions require.

      This conclusion is buttressed by the fact that this Court is forbidden from

sitting “as a superlegislature to judge the wisdom or desirability of legislative

policy determinations made in areas that neither affect fundamental rights nor

proceed along suspect lines.” Merrifield v. Lockyer, 547 F.3d 978, 989 (2008).

Additionally, given the economic and social nature of the statute at issue, this

Court “defers to legislative determinations as to the desirability of particular

statutory discriminations” and recognizes the wide latitude the guarantee of equal

protection affords Montana in these areas. City of New Orleans v. Dukes, 427 U.S.

297, 303 (1976).

      In sum, the Court concludes that BNSF has not met its burden of

establishing that Montana Code Annotated § 39-2-703(1) contravenes the equal

protection guarantees of the Montana and United State Constitutions. In so

holding, this Court reaches an outcome identical to that reached previously when

presented with precisely the same issue. English, 2020 WL 6149552, at *2.

      Accordingly, IT IS ORDERED that the BNSF’s Motion for Judgment on the

Pleadings (Doc. 65) is DENIED.

      The Clerk of Court shall provide a copy of this Order to the Montana

Attorney General.


                                          13
Case 9:18-cv-00172-DLC Document 95 Filed 10/26/20 Page 14 of 14



DATED this 26th day of October, 2020.




                               14
